This was a proceeding under the Workmen's Compensation Act to secure compensation for the death of John Henry Foy. *Page 865 
The Industrial Commission found as a fact, from the evidence offered, that the injury by accident resulting in the death of the decedent did not arise out of nor in the course of his employment as an automobile salesman, and denied compensation. Upon appeal to the Superior Court the award was affirmed and judgment rendered accordingly. As there was evidence to sustain the finding and conclusion of the Industrial Commission, the judgment below must be affirmed. Lockey v. Cohen, Goldman  Co.,213 N.C. 356, 196 S.E. 342; Buchanan v. Highway Com., 217 N.C. 173,7 S.E.2d 382. The exception to the denial of plaintiffs' motion to remand the case to the Industrial Commission cannot be sustained.Byrd v. Lumber Co., 207 N.C. 253, 176 S.E. 572.
Judgment affirmed.
 *Page 1